 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York District Council No. 9, Brotherhood ofPainters,Decorators and Paperhangers of Amer-ica,AFL-CIOandStrip Clean Floor Refinishingand Painting Corp.Case 29-CD-81June 8, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing chargesfiled on August 8, 1969, by Strip CleanFloorRefinishingand Painting Corp. (hereinreferred to as Strip Clean), alleging violations ofSection 8(b)(4)(D) by Respondent, New York Dis-trictCouncilNo. 9, Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIO (herein referred to as Respondent orDistrictCouncil).A duly scheduled hearing washeld before Hearing Officer Steven Fish on variousdates from November 12, 1969, until January 9, .1970.DeltaConstructionCompany (hereinreferred to as Delta) and the Office of SchoolBuildings,Board of Education of City of New York(herein referred to as Board of Education) werepermitted to intervene as parties in interest to theproceeding.' All parties who appeared at the hear-ing were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to ad-duce evidence bearing on the issues. Thereafter,Respondent filed a brief which the National LaborRelations Board has duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. The rulings arehereby affirmed.Uponthe entirerecord, the Board makes the fol-lowing findings:A. The FactsDistrict Council is a labor organization compris-ing 21 painters' locals and 5 other local unions inthe New York City area. It customarily representspaintersemployed by contractors performing workfor the Board of Education and other city agencies.In August 1964, when Delta,a paintingcontractorin New York, was organized,it signeda collective-bargaining agreementwithDistrictCouncil. Thesecond agreementbetween the two parties expiredon July 31, 1968. Since its formation, Delta hasreceived a number ofpaintingcontracts from theBoard of Education.Duringthe term of their second bargaining agree-ment,Delta and Respondent had numerous difficul-ties relating to Delta's compliance with the con-tract. The most serious of these difficulties was thealleged failure of Delta to pay all contractual as-sessmentsdue to the joint industry insurance fund.While it appears that settlement was reached as tomany of the problems between the parties, the as-sessmentdelinquency became a continuing,seriousproblem sometime in 1967. The amount alleged tobe due the fund is about $23,000. In addition to theassessments, Delta, by early 1969, had been finedapproximately $3,250 by the Joint Industry Boardof the Painting and Decorating Industry for variouscontract violation.Delta continuously has deniedthe accuracy of the assessments and the validity ofthe fines.Ada Gloro Durandes is nominally the presidentand sole owner of Delta; Ada's husband, John Du-randes, is the secretary-treasurer of Delta and actsas its chief executive. In August 1968, Felix Gloro,Ada Durandes' brother, formed the corporationcalled Strip Clean to engage in the commericalpainting business. On about September 11, 1968,Gloro signed a collective-bargaining agreementwithRespondent, and Durandes thereafter, aspromised, let some subcontracts to Strip Clean.About a week later, Respondent sent a telegram toStrip Clean, voiding the agreement on the assertedground that Strip Clean was Delta'salter ego.As aresult,Delta withdrew the subcontract previouslylet.On September 9, 1968, Delta's previous contracthaving expired, Durandes signed a memorandum ofagreement on behalf of Delta,agreeingto accept,with applicable modifications, the terms of Respon-dent'smasteragreement. The testimony is conflict-ing astowhether a new bargaining relationshipever became formalized. Durandes, however, doesnot contend that Delta was not bound by the Dis-trict Council agreement.In December 1968, District Council, after failingto adjust the contract dispute, declared Delta to be'Local Union No 7, AffiliatedPaintersof America,National Organiza-tion of Industrial Trade Unions (herein referred to asLocal 7) was'originally deemeda partyin interest, but did not appear at the hearing. Itwas stipulatedby the parties that Local7 ceased to exist as of the last weekof September 1969.183 NLRB No. 9 NEW YORK DIST.COUNCIL NO.9, PAINTERS,AFL-CIO"unfair," and withdrew its members from employ-ment with Delta pursuant to a provision of the col-lective-bargainingagreement.The"unfair"declaration was suspended in January 1969, whenDelta agreed to cooperate in settling its assessmentand fine delinquencies. Between January and June,various hearings, meetings, and conversations forthe purpose of settling the dispute were heldbetween Delta, the trustees of the insurance fund,and the members of the Joint Industry Board; onone occasion, officials of the Board of Educationwere present. Delta continued to employ membersof District Council for work on its various Board ofEducation contracts.On or about May 29, Gloro, on behalf of StripClean, signed a collective-bargaining agreementwith Local 7. Gloro had not functioned as a paint-ing contractor since District Council had canceledits collective-bargaining agreement with Strip Cleanin September 1968 and Delta had withdrawn thesubcontracts let to Strip Clean. It appears thatthereafter,Gloro, doing business as Strip Clean,began to perform certain painting contracts let tohim by Durandes, as discussed below.On June 27, while Delta was working at P.S. 228inBrooklyn,DistrictCouncilBusinessAgentBeard, arrived at the school and told the DistrictCouncilmembers working there that Delta hadagainbeen declared "unfair," since it owed pay-ments to the welfare and pension fund. As a result,the men left the job. Durandes testified that as hewas under pressure to complete work at P.S. 228before school started in the fall, he subcontractedthe work to Strip Clean, on or about June 28. StripClean began working at P.S. 228 on June 30, usingmembers of Local 7.Beard retruned to P.S. 228 on June 30. Durandestestified that he was present at the time, and thatBeard said that the men working there were notrecognized by District Council, and, unless theystopped, he would have the Board of Educationthrow "us" out. Then, according to Durandes,Beard went to the school's maintenance officewhere he telephoned Francescani, a Board of Edu-cation official, telling him that the Local 7 em-ployees were not recognized and that unless thework was stopped, the Board of Education wouldhave more problems than it could handle. Fran-cescani testified that he received a call from anunidentified business agent of District Council onJune 30.2 Francescani, however, in contrast to thetestimony of Durandes, testified that the business79agent said that "... Delta had not cooperated andcleared up his [sic] problems with the union andthat they [the Union] were going to picket 228 ifhe was allowed to work." Beard himself testifiedthat he told Francescani that there was "a differentlocal working at 228 and Delta owes money to Dis-trict Council and therefore will be picketed." Laterthat day, Francescani received a call from Blum,another union official, who confirmed that Respon-dent "had not been able to come to terms withDelta on some of the problems he was having withthe Union and they were going to picket at 228,Brooklyn, if he continued to work." On the sameday, Durandes called Francescani. The latter toldDurandes that Strip Clean would have to stop workimmediately. The order was complied with on thatday. There followed, on July 1 and 14, a letter anda telegram from District Council to the Board ofEducation threatening to picket P.S. 228 becauseof Delta's contract violations.Sometime during July, Blum, a District Councilofficial, had a conversation with Martin, a Board ofEducation official.While the testimonial accountsas toBlum'smentioning Local 7's nonrecognizedstatus arein essentialagreement, it appears fromthe testimony that Blum's primary complaint wasthat Delta was using analter ego,which employednonrecognized workers, in order to avoid comply-ing with its obligations due District Council, i.e.,the previously discussedassessmentsand fines.Martin, however, told Blum that Local 7's presencemade the situation a jurisdictional dispute, and thatthe Board of Education could not get involved.Strip Clean, meanwhile, continued to adhere toFrancescani's June 30 order to halt work. Aroundthe middle of August, in response to District Coun-cil'scontinued complaints about Delta's contractdelinquencies, the Board of Education held a hear-ing at which it approved Strip Clean as a subcon-tractor and gave it permission to resume work atP.S. 228, pending an investigation to determine ifStrip Clean was following area standards, especiallyin regard to wage rates. Strip Clean resumed workon August 18. On September 4, District Councilbegan to picket P.S. 228, the placards reading"Delta Contracting Unfair to D.C. 9, AFL-CIO.. .forUnderpayment to Insurance and PensionFunds." The picketing continued until Octoberwhen the Federal District Court, Eastern Divisionof New York, acting under Section 10(1) of theAct, enjoined the picketing upon charges filed byStrip Clean alleging violations of Section 8(b)(4)(B)2This appears to be the same conversation that Durandes referred to, asDurandes testified that at the end of Beard's conversation he was given thetelephone and spoke to Francescani. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDand (D) of the Act 3 Strip Clean eventually stoppedworking at P.S. 228 on September 26, because offinancial difficulties. Apparently, the P.S. 228 pro-ject was the only one of the several Board of Edu-cation contracts held by Delta which Respondentpicketed.B.Contentionsof thePartiesStripClean filed the charge under Section8(b)(4)(D) which led to this proceeding. Thatcharge alleges that since July 1, 1969, Respondenthas threatened and coerced the Board of Educa-tion, a "person engaged in commerce," with an ob-ject of forcing or requiring Delta and Strip Clean toassign painting work to members of, or employeesrepresented by, District Council rather than em-ployees represented by Local 7. Despite the factthat Section 8(b)(4)(D) is directed at jurisdictionaldisputes, and despite the fact that Strip Clean par-ticipated in litigating this 10(k) hearing for 10 days,at the end of the hearing Strip Clean maintainedthat no jurisdictional dispute existed. Strip Cleanappears to rest this position on the following twocontentions: (1) that District Council has nevermade a "true" demand for the painting work; and(2) that District Council's real objective in thepicketing was to cause the Board of Education tocancel its contracts with Delta and assign them tosome other contractor represented by DistrictCouncil.While Strip Clean's position could be con-strued as an implied withdrawal of the 8(b)(4)(D)charge, Strip Clean has not formally requested suchwithdrawal, and we shall proceed on the assump-tion that the chargeis stillviable.DistrictCouncil also contends that no jurisdic-tional dispute exists.While it lays claim to the workat P.S. 228 and any other Board of Education con-tracts performed by Delta or Strip Clean, DistrictCouncil asserts that it never had a dispute withLocal 7; that Local 7 has, at any rate, ceased to ex-ist; and that the charge does not mention, and thereis not in existence, a "class" of employees demand-ing the disputed work. District Council also con-tends that even if the Board were to find that a ju-risdictional dispute exists, District Council is enti-tled to the claimed work on the basis of its contrac-tual relationship with Delta and its traditional per-formance of such work in the New York City area.C. The Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute prusuant to Section 10(k), it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.4 Thatrequirementmeans,among other things, that theBoard must find reasonable cause to believe that atrue jurisdictionaldisputeunderlies the con-troversy.We said inPipe Fitter's Local No. 1205that the issue was whether "there was any real com-petition between unions or groups of employees forwork assignments . . ." and, inHighway Truck-drivers& Helpers, Local 107,we said, "Im-plicit in [the directive of the Supreme Court inN.L.R.B. v. Radio & Television Broadcast EngineersLocal 1212, IBEW, AFL-CIO,364 U.S. 573] is theproposition that Sections 8(b)(4)(D) and 10(k)were designed to resolve competing claims betweenrivalgroups of employees, and not to arbitratedisputes between a union and an employer whereno such competing claims are involved."6We find, based on the facts discussed above, thatthe basic objective of District Council's actions inthis case was not to lay jurisdictional claim to thepaintingwork, but rather to force Delta to pay theassessmentsand fines allegedly owed under thecontract. Undoubtedly, District Council also desiresto have its members perform the painting workwhich was subcontracted to Strip Clean. There ex-ists,however,no "real competition betweengroups," as Delta has at all times been willing, andin fact has desired, to have District Council workersdo the painting work, and no other group of em-ployees disputes suchan assignment.That the con-tract violations, rather than the work assignment,constitutethe essentialdispute is convincingly in-dicated by District Council's consistent refusal tosupply workers to Delta until the alleged debts aresettled. Payment of these debts has been DistrictCouncil's true objective.Where a jurisdictionaldeterminationholds out no real hope of resolvingthe primary dispute between the parties, there is nopoint in proceeding under Section 10(k). We con-clude, therefore, that thereisnotpresent here thesituationof the beleaguered employer caughtbetween rival claims of competing unions or groups'A complainthearing onthe 8(b)(4)(B) violationhas since been held,and the TrialExaminer in that proceeding concluded that the picketing, atleastin part, had theunlawfulobjectiveof causing the Board of Educationto cease doing business with Delta and StripCleanWhile a few ofthe fac-tual findings madeby theTrial Examiner are somewhat at variance with theevidence as adducedin the present proceeding,none of these factual dif-ferences are material to the decision we reach hereinafter4 Local 337, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, et at. (John Perrone Co.),179 NLRB 9093Pipe Fitters Local No 120 (Mechanical Contractors Association ofCleveland, Inc), 168 NLRB 9976HighwayTruckdrivers & Helpers, Local 107(SafewayStores, Incor-porated),134 NLRB 1320, 1322 NEW YORK DIST. COUNCIL NO. 9, PAINTERS, AFL-CIO81of employees' envisioned by Sections 10(k) andORDER8(b)(4)(D) of the Act,' and that it is inappropriatetomake any jurisdictional award under SectionIt ishereby ordered that the notice of hearing is-10(k).sued in this case be, and it hereby is, quashed.rThe few oralstatements by District Council officials relating to the non-threats to picket,and the picketing,were basedrecognized status ofLocal 7 are,in our opinion,too inconclusiveto over-" SeeHighway Truckdnvers & Helpers, Local 107, etc , (Safeway Stores,come the preponderance of the remaining evidence which unambiguouslyIncorporated),suprapoints to the contract dispute as the real item of contention upon which all